Exhibit 10.1

 



 

 

allied Esports Entertainment, Inc.
Restricted Stock Agreement

 

This Restricted Stock Agreement (“Agreement”) made effective as of September 20,
2019, is by and between Allied Esports Entertainment, Inc., a Delaware
corporation (the “Company”), and _________________________ (“Executive”).

 

Background

 

A.                 The Company desires to induce Executive to continue to serve
the Company and/or its affiliates;

 

B.                  The Company has adopted the 2019 Equity Incentive Plan (the
“Plan”), pursuant to which restricted stock, among other things, may be granted
or issued by the Board of Executives of the Company, or the committee of the
Board of Executives established to administer the Plan;

 

C.                  The Company desires that restricted stock of the Company be
issued to Executive under the Plan, subject to the restrictions herein.

 

Now, therefore, the parties hereto agree as follows:

 

1.                   Grant of Stock. Subject to the terms and provisions of this
Agreement, the Company hereby grants to Executive [●] shares of the Company’s
common stock (such shares are referred to hereinafter as the “Shares”), which
Shares shall be subject to the restrictions set forth herein. Upon the execution
of this Agreement, the Shares shall be registered on the books of the Company
setting forth the restrictions listed herein, and the Company shall cause the
transfer agent and registrar of its common stock to issue one or more
certificates in Executive’s name evidencing the Shares (or issued via book entry
on the records of the Company’s transfer agent and registrar). The stock
certificate for the Shares shall bear a legend in substantially the following
form:

 

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 2019 Equity Incentive Plan of Allied Esports
Entertainment, Inc. (the “Company”), and an agreement entered into between the
registered owner and the Company. A copy of the 2019 Equity Incentive Plan and
the agreement is on file in the office of the secretary of the Company.

 

Executive shall deposit with the Company the stock certificate evidencing the
Shares, together with a stock power endorsed in blank by Executive attached as
Exhibit A, to be held by the Company until such time as the restrictions set
forth herein and under the Plan have lapsed pursuant to Section 4 of this
Agreement.

 

2.                   Vesting Schedule. All of the Shares will vest on the
earlier of (such earliest date, the “Vesting Date”):

 

(a)                The Company terminates Executive’s employment with the
Company without Cause (as defined in any employment agreement between the
Company and Executive);

 

 

 



 1 

 

 

(b)                The Executive terminates Executive’s employment with the
Company for Good Reason (as defined in any employment agreement between the
Company and Executive); or

 

(c)                first anniversary of the effective date of this Agreement.

 

3.                   Rights of Executive. Upon the execution of this Agreement
and issuance of Shares, Executive shall become a stockholder of the Company with
respect to the Shares and shall have all of the rights of a holder of common
stock with respect to the Shares, including the right to vote the Shares and to
receive all dividends and other distributions paid with respect to the Shares;
provided, however, that prior to the Vesting Date the Shares shall be subject to
the restrictions set forth in Section 4 of this Agreement and Section 7 of the
Plan.

 

Notwithstanding the preceding paragraph, the Company’s Board of Executives may,
in its discretion, instruct the Company to withhold any stock dividends accrued
or stock splits issued on or with respect to the Shares prior to the Vesting
Date (“Retained Distributions”), which Retained Distributions shall also be
subject to the restrictions provided for in Section 4 of this Agreement until
the Vesting Date.

 

4.                   Restrictions. Executive agrees that, at all times prior to
the Vesting Date:

 

(a)                Executive shall not sell, transfer, pledge, hypothecate or
otherwise encumber any Shares or Retained Distributions;

 

(b)                In the event the Executive’s employment with the Company is
terminated (for any reason or no reason), and no Vesting Date occurs as a result
of such termination, then Executive shall, for no consideration, forfeit and
transfer to the Company all Shares and forfeit all Retained Distributions; and

 

(c)                In the event Executive breaches any of the terms, conditions,
or restrictions in this Agreement, then Executive shall, for no consideration,
forfeit and transfer to the Company all Shares and forfeit all Retained
Distributions.

 

5.                   Lapse of Restrictions. The restrictions with respect to the
Shares set forth in Section 4 shall lapse on the Vesting Date. Upon request of
Executive at any time after the date that the restrictions set forth in Section
4 of this Agreement have lapsed with respect to the Shares, and such Shares have
become vested, free and clear of all restrictions, except as provided in the
Plan, the Company shall remove any restrictive notations placed on the books of
the Company and the Stock Certificate(s) in connection with such restrictions.

 

5.       Copy of the Plan. By the execution of this Agreement, Executive
acknowledges receipt of a copy of the Plan, the terms of which are hereby
incorporated herein by reference and made a part hereof by reference as if set
forth in full.

 

6.                   Change of Control. In the event of a Change of Control, as
defined in the Plan, the provisions of the Plan shall control any additional
rights or restrictions on the Shares or the vesting thereof.

 

 

 



 2 

 

 

7.                   Continuation of Employment. Nothing contained in this
Agreement shall be deemed to grant Executive any right to continue in the employ
of the Company or its affiliates for any period of time or to any right to
continue his or her present or any other rate of compensation, nor shall this
Agreement be construed as giving Executive, Executive’s beneficiaries or any
other person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.

 

8.                   Withholding of Tax. To the extent that the receipt of the
Shares or the lapse of any restrictions thereon results in income to Executive
for federal or state income tax purposes, Executive shall deliver to the Company
at the time of such receipt or lapse, as the case may be, such amount of money
as the Company may require to meet its withholding obligation under applicable
tax laws or regulations, and, if Executive fails to do so, the Company is
authorized to withhold from any cash or stock remuneration then or thereafter
payable to Executive any tax required to be withheld by reason of such resulting
compensation income; provided, however, that unless payment in full of such
amount is received by the Company on or prior to the date on which the amount of
tax to be withheld shall be determined (“Tax Date”), Executive shall be deemed
to have irrevocably elected to satisfy such payment obligation by electing to
have the Company withhold from the distribution of Shares upon the lapse of
restrictions thereon such number of Shares having a value up to the minimum
amount of withholding taxes required to be collected on the transaction. The
value of the shares to be withheld shall be based on the fair market value of
the common stock on the Tax Date.

 

9.                   Section 83(b) Election. Executive understands that
Executive shall be responsible for his own federal, state, local or foreign tax
liability and any of his other tax consequences that may arise as a result of
transactions in the Shares. Executive shall rely solely on the determinations of
Executive’s tax advisors or Executive’s own determinations, and not on any
statements or representations by the Company or any of its agents, with regard
to all such tax matters. Executive understands that Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the
difference between the amount paid for the Shares and the fair market value of
the Shares as of the date any restrictions on the Shares lapse. Executive
understands that Executive may elect to be taxed at the time the Shares are
received rather than when and as the restrictions on the Shares lapse or expire
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the date of the acquisition of the Shares. If
Executive files an election under Section 83(b) of the Code, such election shall
contain all information required under the applicable treasury regulation(s) and
Executive shall deliver a copy of such election to the Company contemporaneously
with filing such election with the Internal Revenue Service. EXECUTIVE
ACKNOWLEDGES THAT IT IS EXECUTIVE’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO
FILE TIMELY THE ELECTION UNDER SECTION 83(B) OF THE CODE, EVEN IF EXECUTIVE
REQUESTS THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON EXECUTIVE’S
BEHALF.

 

10.               General. This Agreement may be amended only by a written
agreement executed by the Company and Executive. This Agreement embodies the
entire agreement made between the parties hereto with respect to matters covered
herein. To the extent any provision of this Agreement conflicts with the terms
of any other agreement, this Agreement shall control. Nothing herein expressed
or implied is intended or shall be construed as conferring upon or giving to any
person or entity other than the parties hereto, any rights or benefits under or
by reason of this Agreement. Each party hereto agrees to execute such further
documents as may be necessary or desirable to effect the purposes of this
Agreement. This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same agreement. This Agreement, in its interpretation and effect, shall be
governed by the laws of the State of Delaware applicable to contracts executed
and to be performed therein. This Agreement shall be governed by the internal
laws of the State of Delaware, without regard to any conflict of laws
principles. In the event of a breach or threatened breach by Executive of any
provision hereof, Executive hereby consents and agrees that the Company may
seek, in addition to other available remedies, injunctive or other equitable
relief from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security.

 

[Signature Page Follows]

 

 

 

 

 

 



 3 

 

 

 

In Witness Whereof, the parties have executed this Agreement to be effective as
of the date first set forth above.

 

COMPANY:



EXECUTIVE:



    ALLIED ESPORTS ENTERTAINMENT, INC.:              
By:_____________________________________  
Name:___________________________________
_______________________________________________
Its:_____________________________________ Name: ____________, Individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

EXHIBIT A

 

STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned does hereby assign, sell and transfer unto
Allied Esports Entertainment, Inc., a Delaware corporation (the “Corporation”),
an aggregate of [●] shares of Common Stock of the Corporation, represented by
Certificate No. _______ enclosed herewith (or issued via book entry on the
records of the Corporation’s transfer agent) (the “Stock”), legally and
beneficially owned by the undersigned and standing in the name of the
undersigned on the Corporation’s books and records. The undersigned hereby
irrevocably appoints each of the officers of the Company, as the undersigned’s
true and lawful attorney-in-fact to transfer the Stock on the Corporation’s
books and records, with full power of substitution in the premises.

 

 

Dated, effective and delivered as of September 20, 2019.

 

 

 

________________________________________________

Name: ____________, Individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

